The opinion of the court was delivered, by
Read, J.
There are no merits in this case on the part of the plaintiffs in error, and their defence is a purely technical one. It is in fa.ct founded upon the Avord endorsed, for the jury have found that notice of the assignment was duly given, and that it was approved. The paper of the 11th September 1860, signed by the president of the company, giving the consent, clearly referring to the assignment of the 1st of the same month, and showing that the real nature of the assignment Ayas also communicated to the defendants.
Noay the approval and consent, signed by the president, an authorized officer of the company, and attached by a wafer to the policy, if governed by the rules applicable to bills of exchange and promissory notes, would be a perfectly good endorsement. In Chitty on Bills (10th ed.j, p. 158, it is said, “ and although the very term endorsement, seems to import a Avriting on the back of the bill or note itself, yet it is clearly established that it may be made on the face of the bill, or on a separate paper, called in French un allonge.”
This, therefore, may be considered as an endorsement within the meaning of the policy; but whether or not, it is clear that the defendants, by their conduct, and by the letter of the 17th NoArember 1860, Avaived a more strict compliance with the condition, Avhich they had a right to do, as they could have Avaived entirely a provision intended only for their protection.
Judgment affirmed.